PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,052,712
Issue Date: 2021 Jul 6
Application No. 16/023,285
Filing or 371(c) Date: 29 Jun 2018
Attorney Docket No. 14509-4090US 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.55(e) filed July 12, 2022 and supplemented August 16, 2022, to accept an unintentionally delayed claim for priority to AR P20180100805 filed April 3, 2018, as set forth in the corrected Application Data Sheet (ADS) filed March 22, 2022, in the above-identified issued patent by way of a certificate of correction.  

The petition under 37 CFR 1.55(e) is again DISMISSED.

This pending nonprovisional application did not include a reference to the foreign application, for which benefit is now sought, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application.  Since the claim for priority is submitted after the period specified in 37 CFR 1.55(d), this is an appropriate petition under the provisions of 37 CFR 1.55(e).

A petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority requires:

(1)	the claim submitted with the petition must identify the prior foreign application for which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by the application number, country, and the filing date, and be included in an Application Data Sheet (37 CFR 1.76(b)(6)), unless previously submitted;
	(2)	the petition fee as set forth in 37 CFR 1.17(m);
	(3)	a statement that the entire delay between the date the claim was due under 37 CFR 1.55(d) and the date the claim was filed was unintentional (the Director may require additional information where there is a question whether the delay was unintentional);  
(4)	the above-identified nonprovisional application must be filed within 12 months (six months in the case of a design application) of the filing date of the foreign application, or be entitled to claim the benefit under 35 U.S.C. 120, 121, or 365(c) of an application that was not filed later than twelve months (six months in the case of a design application) of the filing date of the foreign application.  This right of priority may be restored upon petition pursuant to 37 CFR 1.55(c) if the above-identified nonprovisional application was filed after 12 months (six months in the case of a design application) of the filing date of the foreign application but within 2 months of this period, and
(5)  	a certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies.

The petition lacks items (3) and (5). 

With regard to item (3), the Director may require additional information where there is a question whether the delay was unintentional. In this regard, the decision mailed April 18, 2022 requested an explanation of the delay in submitting the renewed petition on January 7, 2022 in response to the decision mailed May 28, 2021.

Petitioner’s counsel asserts that the decision mailed May 28, 2021 stated that applicant may respond after issuance of the patent, and that receipt of the patent was delayed due to counsel’s office being closed as a result of the COVID-19 outbreak. In this regard, petitioner must explain the time period during which counsel’s office was closed and specifically state when it was discovered that the patent had issued. Petitioner must explain any delay between discovering that the subject application had issued as a patent and the filing of the renewed petition on January 7, 2022.

With regard to item (5), petitioner previously requested that the Office receive an electronic copy of the foreign application, but the Office was unable to retrieve the electronic copy. On April 14, 2022, the Office placed a letter in the file stating that the request to electronically retrieve the above-identified application had failed. 

On August 16, 2022, an interim copy of the foreign application was filed via EFS-Web. However, upon further review, as the subject application has issued as a patent, submission of an interim copy is not sufficient to meet the requirements of 37 CFR 1.55(e). 

In this regard, MPEP § 215.02(b)(II) states, in pertinent part, that 37 CFR 1.55(j) finally provides that a certified copy of the foreign application ultimately must be filed within the period specified in 37 CFR 1.55(g)(1). Thus, providing an interim copy of a foreign application under 37 CFR 1.55(j) satisfies the requirement for a certified copy of the foreign application to be filed within the time limit set forth in 37 CFR 1.55(f), but a certified copy of the foreign application must still be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(e), (f), or (g) as appropriate. Therefore, a petition under 37 CFR 1.55(e) cannot be granted in an application that has issued as a patent in the absence of a certified copy.

As such a grantable petition requires submission of a certified copy of the prior-filed foreign application. 

Receipt of the petition fee under § 1.17(m) is acknowledged. No further petition fee is due with a renewed petition.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)